       Case 4:19-cv-00592-DPM Document 13 Filed 09/30/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                        No. 4:19-cv-592-DPM

DAVID KEITH WILLIAMS,
BELINDA DAWN WILLIAMS, and
PETIT JEAN STATE BANK                                     DEFENDANTS

                         JUDGMENT IN REM
      1. The Court has foreclosed all the Williamses' right, title, and
interest in:

      Part of the Northwest Quarter of the Northwest Quarter (Pt.
      NW¼ NW¼) of Section Eleven (11), Township Seven (7)
      North, Range Sixteen (16) West, more particularly described
      as follows: Beginning at the Northwest corner of said NW
      ¼ NW ¼; Thence South 825 feet to a Point of Beginning;
      Thence South 495 feet; Thence East 1320 feet; Thence North
      495 feet; Thence West 1320 feet to the Point of Beginning.
      2. Petit Jean State Bank shall have judgment against the
Williamses for $4,144.96. This total includes a debt of $4,102.70 and
$42.26 daily interest accrued from 14 August 2020 to today.
      3. The United States of America shall have judgment against the
Williamses for $211,033.53. This total includes the underlying debt of
$172,705.55, $37,145.06 interest as of 11 August 2020, and $1,182.92
daily interest accrued from 11 August 2020 to today.
      Case 4:19-cv-00592-DPM Document 13 Filed 09/30/20 Page 2 of 2




     4. Petit Jean State Bank and the United States shall also have
judgment for reasonable attorney's fees and costs on post-judgment
collection as the Court may later award on motion.
     5. The United States' rights under this Judgment are secondary to
Petit Jean State Bank's rights.
     6. This Judgment shall bear post-judgment interest at 0.12%
interest per annum until paid in full. 28 U.S.C. § 196l(a)-(b).
     7. The Court retains jurisdiction to enter all further needed
Orders.



                                  D.P. Marshall (r.
                                  United States District Judge




                                   -2-
